Citation Nr: 0704034	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned at a Travel 
Board hearing in April 2005.  A transcript of that hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Board affirmed the RO's denial of service connection 
for an acquired psychiatric disorder in a January 1989 
decision.  The veteran attempted to reopen the claim later in 
April 1999, but in June 2000, the RO denied the claim and the 
veteran did not appeal.  

2.  Evidence received since the June 2000 rating decision is 
either duplicative or cumulative and redundant of evidence 
previously of record, or does not bear directly and 
substantially upon the specific matter under consideration.  


CONCLUSIONS OF LAW

1.  The RO's June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  No new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect for claims filed prior to August 29, 
2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for depression 
and anxiety in a March 1984 rating decision, finding that the 
evidence did not show a diagnosis of an acquired psychiatric 
condition in service.  The veteran immediately sought to 
reopen his claim by presenting new medical evidence, but the 
RO denied his claim on the merits, determining that the 
medical evidence presented was not of sufficient probative 
value for purposes of establishing service connection.  

The Board affirmed the rating decision in January 1985, 
finding that the veteran was diagnosed with only a mixed 
personality disorder in service and that personality 
disorders are regarded as developmental and not disabilities 
for compensation purposes.  The Board noted that the 
veteran's first diagnosis of an acquired psychiatric disorder 
was not until 1982, five years after his separation from 
service.  

The veteran again filed a claim for service connection for a 
psychiatric disability in January 1986, which was denied by 
the RO in August 1986 because there was no new factual basis 
for service connection shown.  The Board remanded the case in 
August 1987 to obtain a VA examination to determine the 
nature and extent of any psychological disorder, but 
ultimately affirmed the previous denial in a January 1989 
decision, finding that the veteran's current psychological 
disorder did not first manifest until several years after 
separation from service and was not shown to be etiologically 
related to service.  

The veteran attempted to reopen his claim in April 1999, but 
this attempt was denied by the RO in a June 2000 rating 
decision due to a lack of new and material evidence.  The 
veteran was notified of this rating decision, however, he did 
not initiate an appeal of the decision.  Therefore, the RO's 
June 2000 rating decision is final with respect to the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The veteran's most recent request to reopen his claim 
for an acquired psychiatric condition was received August 27, 
2001.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to Aug. 29, 2001).  It is noted that 38 C.F.R. 
§ 3.156 was amended in August 2001; however, as the claim to 
reopen was pending at the time the amended regulation was 
enacted, the old version of the regulation is controlling.

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The January 1989 Board decision, the last decision to address 
the veteran's claim on the merits, denied service connection 
for a psychiatric disorder, finding that any current acquired 
psychiatric disorder, including schizophrenia, was first 
manifested several years after separation from active service 
and was not etiologically related to any incident of service.  

Evidence of record at the time of the June 2000 rating 
decision consists of service medical records, VA outpatient 
treatment records and private medical records dated from 
March 1982 to July 1999, and a report of a February 1986 VA 
psychiatric evaluation.  New evidence received since the June 
2000 rating decision consists of reports of VA treatment 
records dated from July 2000 to January 2004; a VA mental 
health counseling reassessment dated May 2006;  Social 
Security Administration (SSA) records; testimony from the 
veteran's April 2005 Travel Board hearing; and the veteran's 
various personal written statements.  

The Board has considered the veteran's own statements and 
testimony with respect to in-service psychiatric symptoms.  
These records constitute the only positive evidence added to 
the record since the June 2000 rating decision which tend to 
support his claim.  The allegation that a disorder was 
incurred or aggravated in service is implicit in any claim 
for service-connected disability benefits.  Thus, to the 
extent the veteran's testimony and statements may be 
considered evidence, the veteran's basic allegation of in-
service disability is considered redundant of the record at 
the time of the June 2000 denial.  The details provided at 
the hearing concerning in-service symptoms merely confirm 
what had already been reported in service medical records and 
post-service treatment records.  Nothing in the veteran's 
statements or testimony contributes to a "more complete 
picture" of the circumstances surrounding the etiology of his 
acquired psychiatric disorder.  All of this information had 
already been documented in the service medical records and 
post-service treatment records.  See Hodge, 155 F.3d at 1363.

Since the Board has determined that the veteran's statements 
and testimony are cumulative of previously considered 
evidence and thus not "new" for purposes of reopening the 
claim, that should end the Board's analysis of whether the 
evidence is "new and material."  See Smith (Russell) v. West, 
12 Vet. App. 312, 315 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  Nevertheless, assuming arguendo that 
the veteran's testimony is considered "new," the Board holds 
that the veteran's statements and testimony with respect to 
the alleged disability sustained during service are not 
probative as the veteran is a layman and not competent to 
provide a medical opinion necessary to establish incurrence 
of an acquired psychological disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran is 
capable of providing evidence as to his symptoms in service, 
as a layperson he is generally not competent to opine on 
matters requiring medical knowledge, such as whether the 
symptoms noted during service represented a psychiatric 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  The veteran has furnished 
no competent medical evidence suggesting the incurrence of a 
psychiatric disorder during service or within one year of his 
separation, nor is such otherwise of record.

With respect to the remaining medical evidence, the Board 
finds that, although portions of this additional medical 
evidence are new and not cumulative or redundant of the 
record at the time of the June 2000 rating decision, they are 
not material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, review of the veteran's SSA records do not show 
that the veteran developed his current psychological disorder 
in service or that it manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  Rather, in the January 1983 SSA disability 
decision, the Administrative Law Judge relied on the 
veteran's testimony that he was diagnosed with a psychiatric 
disorder while in service, which is not supported by the 
veteran's service medical records.

In addition, although they document continued treatment for 
the veteran's psychiatric disorder, the veteran's VA 
outpatient treatment records are not material, as there are 
no specific findings pertinent to the relevant question on 
appeal, i.e., whether the disorder was incurred or aggravated 
in service or manifested to a degree of ten percent or more 
within one year of the veteran's date of separation from 
service.  There is no competent medical opinion as to the 
etiology of the veteran's current psychiatric disorder.  
Therefore, the evidence does not bear directly and 
substantially upon the specific matter under consideration.

In conclusion, the Board finds that no new and material 
evidence has been received since the June 2000 rating 
decision to reopen the claim for service connection for an 
acquired psychological disorder.  Therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2002 and November 2004, as well as in the February 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the February 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the February 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with such notice by letter dated 
November 2004.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal by 
letter dated March 2006.  Furthermore, as the Board concludes 
above that 
the preponderance of the evidence is against reopening the 
veteran's claim for service connection, any questions as to 
whether service connection should be granted, the appropriate 
disability rating, or the effective date to be assigned are 
rendered moot.  In addition, the Board finds that the veteran 
was provided with adequate notice concerning the requirements 
to reopen a previously finally denied claim from the 
documents received in his previous attempts to reopen the 
claim.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, Social 
Security Administration (SSA) records, and multiple VA 
examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided private medical records, additional VA 
records, as well as lay evidence in the form of his own 
written statements and hearing testimony.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


